Motion to dispense with printing granted to the extent of the answers of other defendant lienors, of the summons and notice of trial in the action of Adamo v. Korenman, and of such other papers as may be the subject of stipulation. Motion to extend time to serve and file papers granted upon condition that appellant perfect the appeal for the April term (for which term the case is set down) and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ.